                         Case 1:21-mj-00031-RAL Document 3 Filed 03/26/21 Page 1 of 1
                                                  RECORD OF MAGISTRATE'S PROCEEDINGS


             UNITED STATES OF AMERICA                                                     MAGISTRATE'S DOCKET #                      1:21-mj-31

                            vs                                                            DATE OF COMPLAINT

                  JEREMY J. VOROUS                                                        CRIMINAL DOCKET NUMBER

                                                                                          DATE OF INDICTMENT

                                                                                          STATUTE:                                   18:1752(a)(1) and (2), 40:5104(e)(2)(D) and
                                                                                                                                     (G) and 18:1512(c)(2)

DATE ARRESTED:          3/26/2021

                                                                       INITIAL APPEARANCE

Before                  LENIHAN                                EDDY                       Date:          3/26/2021                   Casette Tape #

Magistrate              MITCHELL                         X     LANZILLO                   Time:          11:51 am – 12:03 pm         Tape Index:

                        KELLY                                  PESTO

U. S. ATTORNEY          Christian A. Trabold, AUSA

1. RIGHTS EXPLAINED

2. COMPLAINT/INDICTMENT/INFORMATION:

                        Read                             x     Summarized            x    Reading waived

                        Defendant provided with a copy of the charges

                        Defendant to be provided with a copy of the charges as soon as possible

3. ACT & PENALTIES

                        Read                             x     Summarized            x    Reading waived

4. COUNSEL         x    Defendant requested appointment                                   Defendant waived appointment

                        Defendant represented by:

                        Defendant expects to retain:

                        Affidavit executed. (to be executed)

                        Not Qualified                          Qualified                  with possible requirement for partial or full payment

                        Federal Public Defender appointed

                   x    CJA Panel Attorney               Komron Maknoon                                                              appointed

5. BAIL                 Recommended Bond:

                        Bond Set at:

                   x    By Consent                             Additional Conditions Imposed:

                        By Magistrate

                        Bond Posted

                        Temporary Commitment issued                                       Final Commitment issued

                        Bond Review Hearing Set For:

                        Detention Hearing Set For:

6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT


                        Preliminary Exam/Identity Hrg set for:                       4/1/21 at 2 pm      Before Magistrate           Richard A. Lanzillo

ADDITIONAL COMMENTS:                                     Held by video conference with full consent. ***A hearing regarding possible modifications of conditions

of release will be conducted at the date and time set for the Identity/Preliminary Hearings
